Exhibit 10.2

 

 

Execution Copy

 

AMENDMENT TO CREDIT AGREEMENT

 

THIS AMENDMENT TO CREDIT AGREEMENT (this "Amendment") is dated as of January 16,
2007 by and among NATIONAL FINANCIAL PARTNERS CORP. (the "Borrower"); the
financial institutions signing below and BANK OF AMERICA, N.A., as
administrative agent for the Lenders party to the Credit Agreement referred to
below (in such capacity, together with its successors and assigns in such
capacity, the "Administrative Agent").

 

RECITALS

 

A.          The Borrower, the financial institutions party thereto and the
Administrative Agent are parties to the Credit Agreement dated as of August 22,
2006 (as in effect from time to time, the "Credit Agreement"). Capitalized terms
used herein without definition have the meanings assigned to them in the Credit
Agreement.

 

B.          The Borrower has requested certain amendments to the Credit
Agreement, and the Lenders are willing to effect such amendment.

 

C.          The Lenders signing below are willing to (i) consent to this
Amendment on the terms and conditions hereinafter set forth and (ii) consent to
the terms and provisions of the 2007 Convertible Notes Indenture (as defined
below).

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:

 

I.             AMENDMENTS TO CREDIT AGREEMENT. Subject to the satisfaction of
each of the conditions set forth herein, the Credit Agreement is hereby amended
as follows:

 

A.          Definitions. Section 1.1 of the Credit Agreement is hereby amended
by adding the following definitions in the appropriate alphabetical order:

 

"'2007 Convertible Notes': the Borrower's Convertible Senior Notes due 2012
issued under the 2007 Convertible Notes Indenture."

 

"'2007 Convertible Notes Indenture': the Supplemental Indenture to be dated as
of January 23, 2007, between the Borrower and Wells Fargo Bank, National
Association, as trustee."

 

"'2007 Convertible Notes Maturity Date': February 1, 2012."

 

"'2007 Convertible Notes Prospectus Supplement': the Prospectus Supplement for
the 2007 Convertible Notes dated as of January 16, 2007 in the form delivered to
Lenders on January 12, 2007."

 

"'Designated Event Repurchase Payment': any payment made by the Borrower to any
holder of the 2007 Convertible Notes on any Designated Event Repurchase Date (as
defined in the 2007 Convertible Notes Indenture)."

 

"'Minimum Liquidity': as at any date of determination thereof, the sum of
unrestricted cash, cash equivalents and the aggregate amount available for
borrowing under the Available Revolving Commitments."

 

--------------------------------------------------------------------------------



B.            Notices. Section 6.7(f) of the Credit Agreement is hereby restated
in its entirety to read as follows:

 

"(f)         (i) any development or event that has had or could reasonably be
expected to have a Material Adverse Effect, (ii) any material notices given to
the holders of the 2007 Convertible Notes, or (iii) a conversion payment or
Designated Event Repurchase Payment to any holder of the 2007 Convertible Notes
prior to the Convertible Notes Maturity Date at least ten days prior to the
making of such conversion payment or Designated Event Repurchase Payment;"

 

C.            Indebtedness. Section 7.2(b) of the Credit Agreement is hereby
restated in its entirety to read as follows:

 

"(b)         with respect to the Borrower only, up to $250,000,000 in the
aggregate principal amount outstanding in unsecured Indebtedness and unsecured
subordinated Indebtedness; provided (i) the terms thereof are approved by the
Required Lenders, (ii) the maturity date thereof is not prior to the date three
months after the Revolving Termination Date, and (iii) no payments shall be paid
or, except as set forth in the 2007 Convertible Notes Indenture with respect to
the 2007 Convertible Notes only, payable on such unsecured Indebtedness or
unsecured subordinated Indebtedness until the maturity date thereof except as
permitted under Section 7.6(d)."

 

D.          Restricted Payments. Section 7.6 of the Credit Agreement is hereby
restated in its entirety to read as follows:

 

"7.6        Restricted Payments. Declare or pay any dividend (other than
dividends payable solely in common stock of the Person making such dividend) on,
or make any payment on account of, or set apart assets for a sinking or other
analogous fund for, the purchase, redemption, defeasance, retirement or other
acquisition of, any Capital Stock of any Group Member, whether now or hereafter
outstanding, or make any other distribution in respect thereof, either directly
or indirectly, whether in cash or property or in obligations of any Group Member
(collectively, "Restricted Payments") or make any payments on Indebtedness
permitted under Section 7.2(b), except that (a) the Borrower will be permitted
to make Restricted Payments in the form of dividend payments to holders of its
Capital Stock and repurchases of its own Capital Stock, provided that (i) at any
time the aggregate amount of such Restricted Payments does not, on a cumulative
basis, exceed the sum of (x) 50% of Consolidated Net Income for the then
completed fiscal quarters of the Borrower commencing with the fiscal quarter
ended March 31, 2006 plus (y) $150,000,000, provided in calculating the amount
of the Restricted Payment with respect to the purchase by the Borrower of the
call option on its common stock in connection with the issuance of the 2007
Convertible Notes, the Borrower may deduct therefrom the proceeds received by
the Borrower from the sale of a corresponding warrant, and (ii) no Default shall
have occurred or be continuing or could reasonably be expected to result from
the making of any or all of such Restricted Payments, (b) any Subsidiary may
make Restricted Payments to the Borrower and its other Subsidiaries, on the one
hand, and the other holders of its Capital Stock, on the other hand, on a basis
no less favorable to the Borrower and its Subsidiaries than a ratable basis, (c)
any Subsidiary may make Restricted Payments in respect of any purchase,
redemption, defeasance, retirement or other acquisition of its Capital Stock in
connection with a Disposition of such Subsidiary permitted by Section 7.5, and
(d) the Borrower may make (i) regularly scheduled payments of interest when due
on the 2007 Convertible Notes and (ii) conversion payments or Designated Event
Repurchase Payments when due under the 2007

 

 

- 2 -

 

--------------------------------------------------------------------------------



Convertible Notes prior to the 2007 Convertible Notes Maturity Date so long as
no Default or Event of Default exists prior to or after giving effect thereto;
provided that (x) the Borrower shall not make conversion payments when due under
the 2007 Convertible Notes upon the occurrence of (1) a Trading Price Condition
(as defined in the 2007 Convertible Notes Indenture) or (2) a Termination of
Trading (as defined in the 2007 Convertible Notes Indenture) unless (A) no
Default or Event of Default exists prior to or after giving effect thereto, (B)
in the case of conversion payments upon the occurrence of a Trading Price
Condition (the cash portion of such conversion payments, the "Trading Price Cash
Payments"), after giving effect to such Trading Price Cash Payments, if the
aggregate amount of all such Trading Price Cash Payments under this subsection
7.6(d)(ii) paid on or after January 16, 2007 exceeds $20,000,000, the Borrower
shall have no less than $50,000,000 in Minimum Liquidity determined on a
consolidated basis, after giving effect to such Trading Price Cash Payments, and
(C) in the case of conversion payments upon the occurrence of a Termination of
Trading (the cash portion of such conversion payments, the "Trading Termination
Cash Payments"), after giving effect to such Trading Termination Cash Payments,
if the aggregate amount of all such Trading Termination Cash Payments under this
subsection 7.6(d)(ii) paid on or after January 16, 2007 exceeds $20,000,000, the
Borrower shall have no less than $50,000,000 in Minimum Liquidity determined on
a consolidated basis, after giving effect to such Trading Termination Cash
Payments. Notwithstanding the foregoing, the Borrower shall not elect to make
the distributions described in the first paragraph under the heading "Conversion
Upon Specified Corporate Transactions" in the 2007 Convertible Notes Prospectus
Supplement without the consent of the Required Lenders."

 

E.          Amendments to Material Agreements. Section 7.14 of the Credit
Agreement is hereby restated in its entirety to read as follows:

 

"7.14      Changes to Material Agreements. Enter into or give any amendment,
waiver or other modifications of or to any Management Agreement if the effect
thereof, either individually or as part of any series of amendments, waivers or
other modification of or to any Management Agreements, would reasonably be
expected to have a Material Adverse Effect. Without the prior written consent of
the Required Lenders, amend, modify or change any material term or condition of,
or give any consent or waiver under, the 2007 Convertible Indenture or any of
the 2007 Convertible Notes in a manner adverse to the Borrower or the Lenders
(including any modification or amendment that would shorten the final maturity
or average life to maturity or increase the amount of conversion payments or
require any payment to be made sooner than originally scheduled or increase the
interest rate applicable thereto)."

 

F.            Change of Control, etc. Section 8.1(j) of the Credit Agreement is
amended by adding the following language at the end thereof:

 

"or the occurrence of (i) a "Fundamental Change" (as defined in the 2007
Convertible Notes Indenture), (ii) any combination, merger, binding share
exchange, sale or conveyance of all or substantially all of the Borrower’s
property and assets or other event or circumstance described in the last
paragraph under the heading "Conversion Upon Specified Corporate Transactions"
in the 2007 Convertible Notes Prospectus Supplement, or (iii) a "change of
control" (howsoever defined) or similar provision in the 2007 Convertible Notes
Indenture or any other agreement evidencing the 2007 Convertible Notes or other
Indebtedness permitted under Section 7.2(b)."

 

 

 

- 3 -

 

--------------------------------------------------------------------------------



G.           No Further Amendments. Except as specifically amended hereby, the
text of the Credit Agreement and all other Loan Documents shall remain unchanged
and in full force and effect.

 

II.

REFERENCES IN LOAN DOCUMENTS; CONFIRMATION OF  

SECURITY. All references to the "Credit Agreement" in all Loan Documents shall,
from and after the date hereof, refer to the Credit Agreement, as amended by
this Amendment, and all obligations of the Borrower under the Loan Documents
shall be secured by and be entitled to the benefits of the Security Documents.
All Security Documents heretofore executed by the Borrower shall remain in full
force and effect and, by the Borrower's signature hereto, such Security
Documents are hereby ratified and affirmed.

 

III.

REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE  

BORROWER. The Borrower hereby represents and warrants to, and covenants and
agrees with, the Administrative Agent and the Lenders that:

 

A.       The execution and delivery of this Amendment and the Loan Documents to
which any Loan Party is a party have been duly authorized by all requisite
action on the part of such Loan Party.

 

B.       The representations and warranties of the Loan Parties contained in the
Credit Agreement and the other Loan Documents are true and correct in all
material respects on and as of the date of this Amendment as though made at and
as of such date, except to the extent (a) such representations and warranties
are made with reference to an earlier date, in which case each such
representation and warranty shall be true and correct in all material respects
as of such date only and (b) of inaccuracies resulting from transactions
permitted under the Loan Documents, as applicable.

 

C.       No Loan Party is required to obtain any consent, approval or
authorization from, or to file any declaration or statement with, any
governmental instrumentality or other agency or any other person or entity in
connection with or as a condition to the execution, delivery or performance of
this Amendment or any of the other Loan Documents.

 

D.       Each of the Loan Documents constitutes the legal, valid and binding
obligation of each Loan Party signatory thereto, enforceable against it in
accordance with its respective terms, subject to bankruptcy, insolvency,
reorganization, moratorium and similar laws affecting the rights and remedies of
creditors generally or the application of principles of equity, whether in any
action at law or proceeding in equity, and subject to the availability of the
remedy of specific performance or of any other equitable remedy or relief to
enforce any right thereunder.

 

IV.                         CONDITIONS. The willingness of the Administrative
Agent and the Lenders signing below to amend the Credit Agreement as provided
above, and the effectiveness of this Amendment, are subject to the following
conditions precedent:

 

A.       The Loan Parties shall have executed and delivered to the
Administrative Agent this Amendment and the Consent and Acknowledgement attached
hereto.

 

B.       The Loan Parties shall have delivered to the Administrative Agent such
other supporting documents and certificates as the Administrative Agent or its
counsel may reasonably request.

 

C.       All legal matters incident to the transactions hereby contemplated
shall be reasonably satisfactory to the Administrative Agent's counsel.

 

 

 

- 4 -

 

--------------------------------------------------------------------------------



D.       The Borrower shall have paid (or made arrangements satisfactory to the
Administrative Agent for payment of) the Amendment Fee (as defined below) and
other fees set forth in Section V(A) below.

 

E.        The 2007 Convertible Notes Indenture shall contain provisions
substantially similar to and fairly reflecting the summary thereof set forth in
the Prospectus Supplement for the 2007 Convertible Note delivered to Lenders on
January 12, 2007.

 

V.

MISCELLANEOUS.

 

A.       To induce the Lenders to consent to this Amendment, the Borrower agrees
to pay on the date on which the conditions precedent set forth in Article IV of
this Amendment are satisfied to the Agent for the ratable benefit of the Lenders
that sign this Amendment prior to the later of such date and the date which is
two days prior to the date of issuance of the 2007 Convertible Notes, an
amendment fee (the "Amendment Fee") equal to 0.05% of the Commitments of such
Lenders. As provided in the Credit Agreement, the Borrower agrees to reimburse
the Administrative Agent upon demand for all reasonable fees and disbursements
of counsel to the Administrative Agent incurred in connection with the
preparation of this Amendment.

 

B.       THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK.

 

C.       This Amendment may be executed by the parties hereto in several
counterparts hereof and by the different parties hereto on separate counterparts
hereof, all of which counterparts shall together constitute one and the same
agreement. Delivery of an executed signature page of this Amendment by facsimile
transmission shall be effective as an in-hand delivery of an original executed
counterpart hereof.

 

[The next page is the signature page.]

 

 

 

- 5 -

 

--------------------------------------------------------------------------------



                                          
                                                     

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as a sealed instrument by their duly authorized representatives, all as
of the day and year first above written.

 

 

 

NATIONAL FINANCIAL PARTNERS CORP.



 

By:


/s/ Mark C. Biderman

 

 

 

Name: Mark C. Biderman

 

 

 

Title: Chief Financial Officer

 

 

 

 

 

BANK OF AMERICA, N.A., as Administrative Agent



 

By:


/s/ William Faidell, Jr.

 

 

 

Name: William Faidell, Jr.

 

 

 

Title: Assistant Vice President

 

 

 

 

 

BANK OF AMERICA, N.A., as a Lender



 

By:


/s/ Richard Williams

 

 

 

Name: Richard Williams

 

 

 

Title: Credit Products Officer

 

 

 

 

 

BANK OF AMERICA, N.A., as Issuing Lender



 

By:


/s/ Richard Williams

 

 

 

Name: Richard Williams

 

 

 

Title: Credit Products Officer

 

 

 

 

 

BANK OF AMERICA, N.A., as Swingline Lender



 

By:


/s/ Richard Williams

 

 

 

Name: Richard Williams

 

 

 

Title: Credit Products Officer

 

 

(signatures continued)

 

 

 

Signature Page to Amendment

 

--------------------------------------------------------------------------------





 

 

JPMORGAN CHASE BANK, N.A., as Syndication Agent



 

By:


/s/ Jeanne O’Connell Horn

 

 

 

Name: Jeanne O’Connell Horn

 

 

 

Title: Vice President

 

 

 

 

JPMORGAN CHASE BANK, N.A., as a Lender



 

By:


/s/ Jeanne O’Connell Horn

 

 

 

Name: Jeanne O’Connell Horn

 

 

 

Title: Vice President

 

 

 

 

Signature Page to Amendment

 

 

--------------------------------------------------------------------------------



 

 

 

 

WACHOVIA BANK, N.A., as Co-Documentation Agent



 

By:


/s/ Daniel W. O’Donnell

 

 

 

Name: Daniel W. O’Donnell

 

 

 

Title: Senior Vice President

 

 

 

WACHOVIA BANK, N.A., as a Lender



 

By: 


/s/ Daniel W. O’Donnell

 

 

 

Name: Daniel W. O’Donnell

 

 

 

Title: Senior Vice President

 

 

 

 

Signature Page to Amendment

 

--------------------------------------------------------------------------------



 

 

 

 

UBS SECURITIES, LLC, as Co-Documentation Agent



 

By: 


/s/ Richard L. Tavrow

 

 

 

Name: Richard L. Tavrow

 

 

 

Title: Director Banking Products Services, US

 

 

By: 


/s/ Irja R. Otsa

 

 

 

Name: Irja R. Otsa

 

 

 

Title: Associate Director Banking Products Services, US

 

 

 

UBS LOAN FINANCE LLC, as a Lender



 

By:


/s/ Richard L. Tavrow

 

 

 

Name: Richard L. Tavrow

 

 

 

Title: Director Banking Products Services, US

 

 

By: 


/s/ Irja R. Otsa

 

 

 

Name: Irja R. Otsa

 

 

 

Title: Associate Director Banking Products Services, US

 

 

 

 

 

Signature Page to Amendment

 

--------------------------------------------------------------------------------



 

 

 

 

UNION BANK OF CALIFORNIA, N.A., as a Lender



 

By:


/s/ Christine Davis

 

 

 

Name: Christine Davis

 

 

 

Title: Vice President

 

 

 

 

 

Signature Page to Amendment

 

--------------------------------------------------------------------------------



 

 

 

 

TDBANKNORTH, N.A., as a Lender



 

By: 


/s/ Jeffrey R. Westling

 

 

 

Name: Jeffrey R. Westling

 

 

 

Title: Senior Vice President

 

 

 

 

 

Signature Page to Amendment

 

--------------------------------------------------------------------------------



 

 

 

 

US BANK, N.A., as a Lender



 

By: 


/s/ M. Scott Donaldson

 

 

 

Name: M. Scott Donaldson

 

 

 

Title: Vice President

 

 

 

 

 

Signature Page to Amendment

 

--------------------------------------------------------------------------------



 

 

 

 

KEYBANK, N.A., as a Lender



 

By:


/s/ Joseph Markey

 

 

 

Name: Joseph Markey

 

 

 

Title: Director

 

 

 

 

Signature Page to Amendment

 

--------------------------------------------------------------------------------



 

 

 

 

ING CAPITAL LLC, as a Lender



 

By:


/s/ Kunduck Moon

 

 

 

Name: Kunduck Moon

 

 

 

Title: Managing Director

 

 

 

 

Signature Page to Amendment

 

--------------------------------------------------------------------------------



CONSENT AND ACKNOWLEDGEMENT

CONSENT AND ACKNOWLEDGEMENT, dated as of January 16, 2007 (the
"Acknowledgement"), made by each of the undersigned Guarantors in favor of Bank
of America, N.A., the Administrative Agent referenced in the foregoing
Amendment.

 

WITNESSETH:

 

WHEREAS, the Borrower, the Administrative Agent and certain Lenders have entered
into the foregoing Amendment to the Credit Agreement dated as of August 22, 2006
(the "Credit Agreement") among National Financial Partners Corp., as a Borrower,
Bank of America, N.A., as Administrative Agent and the banks and other financial
institutions from time to time parties to such Credit Agreement as Lenders.
Capitalized terms used herein without definition shall have the meanings
assigned to them in the Credit Agreement;

 

WHEREAS, it is a condition to the effectiveness of the foregoing Amendment that
the Guarantors execute and deliver this Acknowledgement; and

 

WHEREAS, the Guarantors have agreed to execute and deliver this Acknowledgement;

 

NOW, THEREFORE, IT IS AGREED:

 

1.        Each of the Guarantors: (a) consents to the execution, delivery and
performance of the foregoing Amendment, (b) ratifies and confirms Borrower
Obligations which it guaranteed and all of its other obligations under the Loan
Documents to which it is a party, (c) agrees that all Loan Documents to which
such Guarantor is a party and, where applicable, the Liens granted thereunder,
shall remain in full force and effect, and (d) agrees that all Obligations of
such Guarantor shall continue to be secured by the Loan Documents.

 

2.        Governing Law. THIS ACKNOWLEDGEMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, each of the undersigned has caused this Acknowledgement to
be duly executed and delivered as a sealed instrument as of the date first above
written.

 

 

Guarantors:

 

 

 

 

HIGHLAND CAPITAL HOLDING CORPORATION



 

By: 


/s/ Lori M. Lieser

 

 

 

Name: Lori M. Lieser

 

 

 

Title: Vice President

 

 

 

 

NFP INSURANCE SERVICES, INC.



 

By:


/s/ Lori M. Lieser

 

 

 

Name: Lori M. Lieser

 

 

 

Title: Vice President

 

 

 

 

Signature Page to Acknowledgement

 

 